DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Status of the Claims
Claims 1-20 are pending in the instant patent application. Claims 1, 8 and 16 are amended. This Non-Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "based at least in part on the first user input" in the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-7 are also rejected for they do not remedy the deficiencies.
Claim 6 recites the limitation "wherein the controlling the machine comprises at least one of controlling the machine to stop functioning or controlling the machine to limit functionality of the machine" in the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner will note that the “controlling” aspect was removed from Claim 1 via Amendments made.
Claim 13 recites the limitation "display on the user device" in the claim.  There is insufficient antecedent basis for this limitation in the claim.

Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments that the claims are not directed to an abstract idea, Examiner respectfully disagrees. Per the October 2019 update, Certain Methods of Organizing Human Activity is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, 
Regarding Applicant’s argument that the claims recite additional elements that integrate the abstract idea into a practical application, Examiner respectfully disagrees. Claim 1 as currently written still recite generic computing devices implemented on a personal computer. Furthermore, Applicant again relies on an autonomous aspect that is not recited in the claims. While Claims 8 and 16 recite a dynamic display of an interface, there are not details or recited improvements to the interface. If there is any disclosed improvement to the technology or functioning of the computer in light of the graphical user interface, Examiner recommends that the claims reflect the improvements and/or incorporate that it is significantly more.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite collecting data about a worksite to identify incidents and/or intervene in such incidents.
	Regarding Claims 1-7, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-7 are directed to the abstract idea of collecting data about a worksite to identify incidents and/or intervene in such incidents.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites receiving first data captured by a first sensor at a worksite, the first data being indicative of a first condition at a location at the worksite at a first time and the first sensor being disposed on a machine performing a task at the worksite; condition at a location at the worksite at a first time; causing to be displayed, a graphical representation of the worksite, a visual indication of the risk factor at a position on the graphical representation, the position corresponding to the location at the worksite, and a first element associated with at least one of the risk factor or the location; receiving a user input indicative of a user selection of the first user element; based at least in part on the first user input, generating additional information about the at least one of the risk factor or the location, the additional information including a second user element 
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior or relationships or interactions between people taking place, notably the interaction between a human and a computer to mitigate a risk. In addition, the "determining" step of the claim falls within the Mental Processes grouping of abstract ideas for it is a concept that can be performed in the human mind.
	Accordingly, the claim recites an abstract idea and dependent claims 2-7 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a first graphical user interface, a user device, and a second graphical user interface. The first graphical user interface, a user device, and a second graphical user interface are merely generic computing devices implemented on a personal computer. 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a first graphical user interface, a user device, a second graphical user interface and the generic computing elements described in the Applicant's specification in at least para 0060-0062. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and 
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 8-15, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 8-15 are directed to the abstract idea of collecting data about a worksite to identify incidents and/or intervene in such incidents.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 8, claim 8 recites receiving first data captured by a first sensor at a geographic area, the first data being indicative of a first condition at a location at the geographic area at a time; receiving second data about the geographic area, the second data being indicative of a second condition proximate the location substantially at the time; generating, in real time or near-real time, based at least in part on the first data and the second data, a risk factor associated with the location at the geographic area; and causing a dynamic display comprising: a graphical representation of the geographic area comprising one or more selectable regions, a selectable region of the one or more selectable regions corresponding to the location at the geographic area, a visual indication of a value associated with the risk factor at a position on the graphical representation corresponding to the selectable region, and a user element associated with the region selectable to 
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior or relationships or interactions between people taking place, notably the interaction between a human and a computer to mitigate a risk. In addition, the "determining" steps of Claim 14 falls within the Mental Processes grouping of abstract ideas for it is a concept that can be performed in the human mind.
	Accordingly, the claim recites an abstract idea and dependent claims 9-12 and 14-15 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of one or more processors, a memory, and a graphical user interface. The one or more processors, a memory, and a graphical user interface are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 8 and 13 include various elements that are not directed to the abstract idea under 2A. These elements include one or more processors, a memory, a first graphical user interface, a second graphical user interface, a user device and the generic computing elements described in the Applicant's specification in at least para 0060-0062. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition the receiving steps of Claims 8 
	Therefore, Claims 8 and 13, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 16-20, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 16-20 are directed to the abstract idea of collecting data about a worksite to identify incidents and/or intervene in such incidents.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 16, claim 16 recites receive, in real time or near-real time sensor data associated with a worksite; determine, based at least in part on the sensor data, a first condition associated with a location at the worksite; determine, based at least in part on the sensor data, a second condition proximate the location; determine, in real time or near-real time based at least in part on the first condition and the second condition, a first risk factor associated with a first portion of the worksite, the first portion including the location and area proximate the location; determine, in real time or near-real time based at least in part on the sensor information, a second risk factor associated with a second portion of the worksite adjacent the first portion; causing dynamic display updated in real time or near-real time of a graphical representation of the worksite comprising a plurality of selectable regions, a first selectable region of the plurality of selectable regions 
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior or relationships or interactions between people taking place. In addition, the first two "determine" steps of Claim 16 and “determining” steps of Claim 19 falls within the Mental Processes grouping of abstract ideas for it is a concept that can be performed in the human mind.
 	Accordingly, the claim recites an abstract idea and dependent claims 17-20 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of one or more processors, a memory, a graphical user interface, and a user device. The one or more processors, a memory, a graphical user interface, and a user device are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 16 includes various elements that are not directed to the abstract idea under 2A. These elements include one or 
	Therefore, Claim 16 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language. 
Regarding Applicant’s argument that Kumar/Kezeu do not disclose the limitations of Claims 8 and 16, Examiner respectfully disagrees. Examiner has provided additional detail regarding the cited art as to why it teaches the newly amended claims below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2017/0132884 Al) in view of Kezeu (US 9,466,038 B2) further in view of Glynn et al. (US 2017/0352242 A1).
	Regarding Claim 1, Kumar teaches the limitations of Claim 1 which state 	receiving first data captured by a first sensor at a worksite, the first data being indicative of a first condition at a location at the worksite at a first time (Kumar: Para 0028 via plurality of monitors carried by each worker in a work environment);
	receiving second data captured by a second sensor at the worksite, the second data being indicative of a second condition proximate the location at the 
	based at least in part on the first data and the second data, determining a risk factor associated with the location (Kumar: Para 0052 via predictive equation or model used by the monitoring station; The predictive equation or model may be used by the monitoring station 110 and/or application 112 to estimate or predict a future state of the work yard 101 at the location of the worker 102 (or workers 102 in about the same location));
	causing a first graphical user interface to be displayed on a user device, the first graphical user interface comprising a graphical representation of the worksite, a visual indication of the risk factor at a position on the graphical representation, the position corresponding to the location at the worksite, and a first user interface element associated with at least one of the risk factor or the location (Kumar: Para 0034-0040 and Figs 2-5 via use of the user interface showing information about the workers, monitors and workyard and various event information indicating risks; The user interface 150 represents information about the workers 102, the monitors 104, and the work yard 101 and presents the information in a manner that desirably can be quickly interpreted by an operator of the monitoring station 110 and promote rapid drilling down to obtain further details; Generally, events are conditions associated with monitors 104 and/or equipment sensors in the work yard 101 that are abnormal in some way; The user interface 150 further comprises a map 170 of the work yard 101. The map 170 may be highly abstracted, as for example divided into a grid work of zones or geometrically shaped zones. In FIG. 2, example work zones 172a, 172b, and 172c are labeled. In some embodiments, the map 170 may 
	receiving a user input indicative of a user selection of the first user interface element (Kumar: Para 0039 via user interface and the user clicking on boxes to bring up a drill-down menu for example);
	based at least in part on the first user input, generating a second graphical user interface configured for display on the user device, the second graphical user interface comprising additional information about the at least one of the risk factor or the location, the additional information including a second user interface element associated with an action for mitigating a risk associated with the risk factor (Kumar: Para 0039 and 0044 via drill-down menu and ability to dispatch personnel; If the worker centric priority events box 152 is clicked, a worker events drill-down window 180 is presented in the display. In an embodiment, the window 180 may comprise a summary of events field 182 that indicates how many workers are 
	However, Kumar does not explicitly disclose the limitation of the first sensor being disposed on a machine performing a task at the worksite.
	Kezeu though, with the teachings of Kumar, teaches of
	the first sensor being disposed on a machine performing a task at the worksite (Kezeu: Col 1 lines 50-53 wherein one or more sensing devices are installed on one or more objects at a worksite).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar with the teachings of Kezeu in order to have the first sensor being disposed on a machine performing a task at the worksite. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Glynn though, with the teachings of Kumar/Kezeu, teaches of
	based at least in part on the risk factor meeting or exceeding a threshold risk metric, transmitting a control signal to the machine, the control signal causing the machine to perform a task to mitigate a risk at the location (Glynn: Para 0098-0099 via safety device 12 includes one or more audible indicators 38. Audible indicator 38 is formed of any suitable size, shape and design and is configured to provide an audible indication to the worker 102 when a hazard condition may be present or when a safety threshold is approached or exceeded or when any other event or issue occurs that the worker 102 should be informed of In one arrangement, audible indicator 38 is a speaker, or any other device that is configured to produce or repeat a sound, such as a tone, an alarm, audible instructions or any other sound; As an example, when the decibel level in the environment surrounding the worker 102 reaches 90% of the safety threshold sound, as is sensed by sound sensor 30A, the microprocessor 18 detects that a safety threshold is approached and issues an alarm or a prerecorded spoken voice instruction or any other audible indication through audible indicator 38, which informs the worker 102 to retreat from the potentially unsafe condition. Audible indicator 38 may also be used to provide any instructions to the worker 102, such as telling them through a voice command to join a mandatory meeting in the lobby, informing them of a fire alarm or contaminant alarm, providing them with their schedule for the day, providing 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar/Kezeu with the teachings of Glynn in order to have based at least in part on the risk factor meeting or exceeding a threshold risk metric, transmitting a control signal to the machine, the control signal causing the machine to perform a task to mitigate a risk at the location. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention and simple substitution of one known element for another to obtain predictable results.
	Regarding Claim 2, Kumar/Kezeu/Glynn teaches the limitations of Claim 2 which state
	receiving third sensor data captured by one or more additional sensors at the worksite, the third sensor data being indicative or one more conditions at one or more additional locations at the worksite (Kumar: Para 0028 via plurality of monitors carried by each worker in a work environment and 0048 via plurality of electronic monitors analyzed by the monitoring station);

	wherein the first graphical user interface comprises one or more visual indications of the one or more additional risk factors at one or more positions on the graphical representation, the one or more additional positions corresponding to the one or more additional locations at the worksite (Kumar: Para 0037 user interface map showing risk events over various locations at the worksite).
	Regarding Claim 4, Kumar/Kezeu/Glynn teaches the limitations of Claim 4 which state 
	wherein the risk factor is determined based at least in part on a risk factor function and the risk factor function is determined based at least in part on data associated with an incident occurring prior to the first time, the first condition or the second condition have a first characteristic, and the incident having a second characteristic matching the first characteristic (Kumar: Para 0052 via predicitive equation/model used by the monitoring station; wherein a characteristic can be concentration of harmful gas).
	Regarding Claim 5, Kumar/Kezeu/Glynn teaches the limitation of Claim 5 which states 
	wherein at least one of the first condition or the second condition comprises at least one of: a presence of a person; a condition of the person; a presence of a machine; a condition of the machine; or an environmental condition (Kumar: Para 0052 via environmental condition such as gas).

	wherein the controlling the machine comprises at least one of controlling the machine to stop functioning or controlling the machine to limit functionality of the machine (Kezeu: Col 10 lines 4-22 via the predictive anti-collision module described herein integrates an auto-pilot feature, which over rides operator commands and takes control to avoid automatically the collision in case of critical risk).
	Regarding Claim 7, Kumar/Kezeu/Glynn teaches the limitation of Claim 7 which states 
	wherein the action comprises at least one of sending a message to a device associated with a first person proximate the location, contacting the first person, or contacting a second person at a distance from the location (Kumar: Para 0049 via monitoring station sending alarm indication to worker/user).
Claims 8, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2017/0132884 A1) in view of Kezeu (US 9,466,038 B2).
	Regarding Claim 8, Kumar teaches the limitations of Claim 8 which state 
	one or more processors (Kumar: Para 0054 via computer system description); and
	memory storing process or-executable instructions that, when executed by the one or more processors, configure the system to perform acts comprising (Kumar: Para 0054-0055 via computer system description):
	receiving first data captured by a first sensor at a geographic area, the first data being indicative of a first condition at a location at the geographic area at a 
	receiving second data about the geographic area, the second data being indicative of a second condition proximate the location substantially at the time (Kumar: Para 0028 via plurality of monitors carried by each worker in a work environment);
	generating, based at least in part on the first data and the second data, a risk factor associated with the location at the geographic area (Kumar: Para 0052 via predictive equation or model may be used by the monitoring station 110 and/or application 112 to estimate or predict a future state of the work yard 101 at the location of the worker 102 (or workers 102 in about the same location));
	causing a dynamic display of a graphical user interface, the graphical user interface being updated in real time or near-real time and the graphical user interface comprising (Kumar: Para 0034-0040 and Figs 2-5 via use of the user interface showing information about the workers, monitors and workyard and various event information indicating risks; the information presented in the window 180 may update in real-tune or near real-time as information from electronic monitors 104 is received by the monitoring station 110).
	However, Kumar does not explicitly disclose the limitation of Claim 8 which states a graphical representation of the geographic area comprising one or more selectable regions, a selectable region of the one or more selectable regions corresponding to the location at the geographic area.
	Kezeu though, with the teachings of Kumar, teaches of

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar with the teachings of Kezeu in order to have a graphical representation of the geographic area comprising one or more selectable regions, a selectable region of the one or more selectable regions corresponding to the location at the geographic area. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Kumar/Kezeu teaches the limitations of Claim 8 which state

	and a user interface element associated with the region, the user interface element selectable to provide additional information about at least one of the first condition or the second condition (Kumar: Para 0038-0040 and Figs 2-5 via the box 152 may show a number of new events 176 in a circle at the upper right edge of the box. When an operator of the monitoring station 110 has acknowledged and/or processed an event, that event is no longer deemed a new event and is no longer counted in the number of new events shown in the circle 176. The lower right corner of the box 152 may show the total number of active events of the highest priority event category. For example, if any alarm events are active, the number would represent the number of active alarm events; if no alarm events are active but any fault events are active, the number 177 would represent the number of active fault events; if no alarm events or fault events are active, but any issue events are active, the number 177 would represent the number of active issue events. This representation of numbers of new events and numbers of active events may likewise be applied to the event centric boxes 158, 160, 162, with the understanding that the numbers in each case associate to the numbers of new events and active events of the associated event category; If the worker centric priority events box 152 is clicked, a worker events drill-down window 180 is presented in the display. In an embodiment, the window 180 may comprise a summary of events field 182 that indicates how many workers are experiencing the subject event category. Below the summary field 182, a list of workers experiencing the subject event category is presented. Each entry in the list comprises a worker 
	Regarding Claim 11, Kumar/Kezeu teaches the limitation of Claim 11 which states
	based at least in part on the value of the risk factor being equal to or above a threshold value, sending an instruction to a machine proximate the location (Kezeu: Col 10 lines 13-16 wherein the predictive anti-collision module described herein integrates an auto-pilot feature, which over rides operator commands and takes control to avoid automatically the collision in case of critical risk).
	Regarding Claim 12, the combination of Kumar/Kezeu teaches the limitation of Claim 12 which states
	wherein the instruction at least one of configures the machine at the location to cease operation or configures the machine at the location to inhibit one or more functions of the machine (Kezeu: Col 10 lines 13-16 wherein the predictive anticollision module described herein integrates an auto-pilot feature, which over rides operator commands and takes control to avoid automatically the collision in case of critical risk).

	wherein the graphical user interface comprises a first graphical user interface and the user interface element comprises a first user interface element, the acts further comprising: receiving a first user input indicative of a user selection of the first user interface element (Kumar: Para 0039 via user interface; If the worker centric priority events box 152 is clicked, a worker events drill-down window 180 is presented in the display. In an embodiment, the window 180 may comprise a summary of events field 182 that indicates how many workers are experiencing the subject event category. Below the summary field 182, a list of workers experiencing the subject event category is presented. Each entry in the list comprises a worker name 184, a worker location 188, and an event icon 190. The worker location 188 may be determined by a self-location electronic monitor 104 associated with the workers 102. In some cases, the worker location 188 may be unknown and may be indicated as such (i.e., "unknown" or "?"). The event icon 190 may be highlighted in a color that indicates the event category as alarm, fault, or issue so an operator can more rapidly appraise the seriousness of the subject events. The event icon 190 may graphically indicate a specific event, for example a man-down event, a gas high event, an invalid data range event, etc. (i.e., different events are represented using different event icons 190)).
	Regarding Claim 16, Kumar teaches the limitations of Claim 16 which state 
	one or more processors (Kumar: Para 0054 via computer system description);

	receive, in real time or near-real time, sensor data associated with a worksite (Kumar: Para 0028, 0040 via plurality of monitors carried by each worker in a work environment; the information presented in the window 180 may update in real-tune or near real-time as information from electronic monitors 104 is received by the monitoring station 110);
	determine, based at least in part on the sensor data, a first condition associated with a location at the worksite (Kumar: Para 0028, 0033 via information collected from the monitors);
	determine, based at least in part on the sensor data, a second condition proximate the location (Kumar: Para 0028, 0033 via information collected from the monitors);
	determine, in real time or near-real time, based at least in part on the first condition and the second condition, a first risk factor associated with a first portion of the worksite, the first portion including the location and area proximate the location (Kumar: Para 0028-0029, 0037, 0040 via user interface map and 0052 via predictive equation or model used by the monitoring station; the predictive equation or model may be used by the monitoring station 110 and/or application 112 to estimate or predict a future state of the work yard 101 at the location of the worker 102 (or workers 102 in about the same location); The information presented in the window 180 may update in real-tune or near real-time as information from electronic monitors 104 is received by the monitoring station 110);

	causing dynamic display of a graphical user interface on a display of a user device, the graphical user interface being updated in real time or near-real time, the graphical user interface comprising (Kumar: Para 0034-0040 and Figs 2-5 via use of the user interface showing information about the workers, monitors and workyard and various event information indicating risks; the information presented in the window 180 may update in real-tune or near real-time as information from electronic monitors 104 is received by the monitoring station 110).
	However, Kumar does not explicitly disclose the limitation of Claim 8 which states a graphical representation of the worksite comprising a plurality of selectable regions, a first selectable region of the plurality of selectable regions corresponding to the first portion of the worksite and a second selectable region of the plurality of selectable regions corresponding to the second portion of the worksite.
	Kezeu though, with the teachings of Kumar, teaches of 
	a graphical representation of the worksite comprising a plurality of selectable regions, a first selectable region of the plurality of selectable regions corresponding 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar with the teachings of Kezeu in order to have a graphical representation of the worksite comprising a plurality of selectable regions, a first selectable region of the plurality of selectable regions corresponding to the first portion of the worksite and a second selectable region of the plurality of selectable regions corresponding the to the second portion of the worksite. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	a first visual indication of a first value indicative of the first risk factor positioned at the first selectable region in the graphical user interface (Kumar: Para 0034-0040 and Figs 2-5 via use of the user interface showing information about the workers, monitors and workyard and various event information indicating risks; The user interface 150 represents information about the workers 102, the monitors 104, and the work yard 101 and presents the information in a manner that desirably can be quickly interpreted by an operator of the monitoring station 110 and promote rapid drilling down to obtain further details; Generally, events are conditions associated with monitors 104 and/or equipment sensors in the work yard 101 that are abnormal in some way; The user interface 150 further comprises a map 170 of the work yard 101. The map 170 may be highly abstracted, as for example divided into a grid work of zones or geometrically shaped zones. In FIG. 2, example work zones 172a, 172b, and 172c are labeled. In some embodiments, the map 170 may comprise a two-dimensional image of the work yard 101, for example a satellite image of the work yard 101 that shows individual large-scale entities in the work yard 101, such as storage tanks, distillation columns, and the like. In such a map, geometrical shapes may be superimposed over the image to define general zones of the work yard 101. If a worker 102 associated with active events is located in zones 172 of the work yard 101, the presentation of the subject zone 172 may be highlighted or otherwise graphically distinguished to indicate the highest tier event associated with the zones 172. For example, zone 172a may indicate that a worker 102 in zone 172a has a monitor 104 experiencing an issue; zone 172c may indicate 
	a second visual indication of a second value indicative of the second risk factor positioned at the second selectable region in the graphical user interface (Kumar: Para 0034-0040 and Figs 2-5 via use of the user interface showing information about the workers, monitors and workyard and various event information indicating risks; The user interface 150 represents information about the workers 102, the monitors 104, and the work yard 101 and presents the information in a manner that desirably can be quickly interpreted by an operator of the monitoring station 110 and promote rapid drilling down to obtain further details; Generally, events are conditions associated with monitors 104 and/or equipment sensors in the work yard 101 that are abnormal in some way; The user interface 150 further comprises a map 170 of the work yard 101. The map 170 may be highly abstracted, as for example divided into a grid work of zones or geometrically shaped zones. In FIG. 2, example work zones 172a, 172b, and 172c are labeled. In some embodiments, the map 170 may comprise a two-dimensional image of the work yard 101, for example a satellite image of the work yard 101 that shows individual large-scale entities in the work yard 101, such as storage tanks, distillation columns, and the like. In such a map, geometrical shapes may be superimposed over the image to define general zones of the work yard 101. If a worker 102 associated with active events is located in zones 172 of the work yard 101, the presentation of the subject zone 172 may be highlighted or otherwise graphically distinguished to indicate the highest tier event associated with the zones 
	a first user interface element associated with the first selectable region (Kumar: Para 0034-0040 and Figs 2-5 via use of the user interface; If the worker centric priority events box 152 is clicked, a worker events drill-down window 180 is presented in the display. In an embodiment, the window 180 may comprise a summary of events field 182 that indicates how many workers are experiencing the subject event category. Below the summary field 182, a list of workers experiencing the subject event category is presented. Each entry in the list comprises a worker name 184, a worker location 188, and an event icon 190. The worker location 188 may be determined by a self-location electronic monitor 104 associated with the workers 102);
	a second user interface element associated with the second selectable region (Kumar: Para 0034-0040 and Figs 2-5 via use of the user interface; If the worker centric priority events box 152 is clicked, a worker events drill-down window 180 is presented in the display. In an embodiment, the window 180 may comprise a summary of events field 182 that indicates how many workers are experiencing the subject event category. Below the summary field 182, a list of workers experiencing the subject event category is presented. Each entry in the list comprises a worker name 184, a worker location 188, and an event icon 190. The worker location 188 
	in response to receiving a user selection of the first user interface element, generating and causing to be displayed on the display of the user device, an updated graphical user interface including information about at least one of the first condition or the second condition, the updated graphical user interface being configured for display on the user device (Kumar: Para 0038-0040 and Figs 2-5 via the box 152 may show a number of new events 176 in a circle at the upper right edge of the box. When an operator of the monitoring station 110 has acknowledged and/or processed an event, that event is no longer deemed a new event and is no longer counted in the number of new events shown in the circle 176. The lower right corner of the box 152 may show the total number of active events of the highest priority event category. For example, if any alarm events are active, the number would represent the number of active alarm events; if no alarm events are active but any fault events are active, the number 177 would represent the number of active fault events; if no alarm events or fault events are active, but any issue events are active, the number 177 would represent the number of active issue events. This representation of numbers of new events and numbers of active events may likewise be applied to the event centric boxes 158, 160, 162, with the understanding that the numbers in each case associate to the numbers of new events and active events of the associated event category; If the worker centric priority events box 152 is clicked, a worker events drill-down window 180 is presented in the display. In an embodiment, the window 180 may comprise a summary of events field 182 that indicates how many workers are experiencing the 
	Regarding Claim 17, Kumar/Kezeu teaches the limitations of Claim 17 which state wherein the updated graphical user interface comprises a third user interface element associated with an action for mitigating a risk associated with the first risk factor, the instructions further configuring the system to (Kumar: Figs 2-5 and Para 0037-0041 via user interface functionality):
	receive second selection information indicative of a user selection of the third user interface element (Kumar: Para 0044 via user actions on the user interface; The user interlace 150 further may support an operator of the user interface 150 and/or the monitoring station 110 to send other commands to the monitors 104, for example commands to present an alert to the worker 102. Further, it is understood that in some embodiments the user interface 150 may differ from the features and functions described above. The window 198 may also provide a button that an operator of the user interface 150 may select to dispatch assistance personnel to 
	cause, based at least in part on the second selection information, the action to be performed (Kumar: Para 0044 via user actions on the user interface; The user interlace 150 further may support an operator of the user interface 150 and/or the monitoring station 110 to send other commands to the monitors 104, for example commands to present an alert to the worker 102. Further, it is understood that in some embodiments the user interface 150 may differ from the features and functions described above. The window 198 may also provide a button that an operator of the user interface 150 may select to dispatch assistance personnel to the location of the worker 102 that is associated with an alarm or corroborated alarm).
	Regarding Claim 18, Kumar/Kezeu teaches the limitations of Claim 18 which state wherein the generating the graphical user interface comprises generating a heat map, and the visual indication of the first risk factor and the visual indication of the second risk factor comprise different representations on the heat map (Kumar: Para 0037 and Fig 2 via map section 170 and shaded blocks indicating risk events; The user interface 150 further comprises a map 170 of the work yard 101. The map 170 may be highly abstracted, as for example divided into a grid work of zones or geometrically shaped zones. In FIG. 2, example work zones 172a, 172b, and 172c are labeled. In some embodiments, the map 170 may comprise a two-dimensional image of the work yard 101, for example a satellite image of the work yard 101 that shows individual large-scale entities in the work yard 101, such as storage tanks, distillation columns, and the like. In such a map, geometrical shapes .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2017/0132884 Al) in view of Kezeu (US 9,466,038 B2) further in view of Glynn et al. (US 2017/0352242 A1).
	Regarding Claim 9, though Kumar/Kezeu teaches the limitations of Claim 8, it does not explicitly disclose the limitations of Claim 9 which state in response to the first condition and the second condition persisting for a predetermined amount of time after the first time, increasing the value associated with the risk factor to obtain a new value; and updating the visual indication of the value based at least in part on the new value.
	Glynn though, with the teachings of Kumar/Kezeu, teaches of
	in response to the first condition and the second condition persisting for a predetermined amount of time after the first time, increasing the value associated with the risk factor to obtain a new value; and updating the visual indication of the value based at least in part on the new value (Glynn: Para 0101 wherein air quality is measured using various thresholds. The use of air quality and visual indicators 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar/Kezeu with the teachings of Glynn in order to have in response to the first condition and the second condition persisting for a predetermined amount of time after the first time, increasing the value associated with the risk factor to obtain a new value; and updating the visual indication of the value based at least in part on the new value. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention and simple substitution of one known element for another to obtain predictable results.
	Regarding Claim 10, the combination of Kumar/Kezeu/Glynn teaches the limitation of Claim 10 which states wherein the increasing the value associated with the risk factor is further in response to determining that the value is equal to or above a threshold risk value (Glynn: Para 0101 wherein a different visual indicator is used when a condition surpassed a threshold level).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2017/0132884 Al) in view of Kezeu (US 9,466,038 B2) in view of Glynn et al. (US 2017/0352242 A1) further in view of Brannon et al. (US 2020/0004938 A1).
	
	Regarding Claim 3, though Kumar/Kezeu/Glynn teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 3 which state wherein: the risk factor associated with the location is a first risk factor having a 
	Brannon though, with the teachings of Kumar/Kezeu, teaches of 
	the risk factor associated with the location is a first risk factor having a first value; a second risk factor associated with only the first condition has a second value less than the first value; a third risk factor associated with only the second condition has a third value less than the first value, and the first value is greater than a sum of the second value and the third value (Brannon: Para 0504 via an overall risk score is determined based on risk scores associated with subset items; the system may be configured to determine an overall risk score for a particular vendor (e.g., applicable to all pieces of the vendor's software) based at least in part on a risk score associated with a subset of the vendor's products. In various embodiments, the system may be configured to determine an overall risk score for a particular vendor based at least in part on a risk score associated with a subset of the vendor's products in combination with one or more additional factors (e.g., one or more additional risk factors described herein). In various embodiments, the system may be configured to determine an overall risk rating for a product of a particular vendor based, at least on part, on a risk score associated with one or more of the vendor's other products in combination with one or more additional factors (e.g., one or more additional risk factors described herein). In various embodiments, the system may assign one or more weighting factors to each of one or more risk scores and/or other risk factors that may be used when calculating an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar/Kezeu/Glynn with the teachings of Brannon in order to have wherein: the risk factor associated with the location is a first risk factor having a first value: a second risk factor associated with only the first condition has a second value less than the first value; a third risk factor associated with only the second condition has a third value less than the first value, and the first value is greater than a sum of the second value and the third value. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claims 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2017/0132884 Al) in view of Kezeu (US 9,466,038 B2) further in view of Brannon et al. (US 2020/0004938 A1).
	
	Regarding Claim 14, though Kumar/Kezeu teaches the limitations of Claim 8, it does not explicitly disclose the limitations of Claim 14 which state wherein the determining the risk factor associated with the location comprises: determining a first risk factor associated with the first condition; determining a second risk factor 
	Brannon though, with the teachings of Kumar/Kezeu, teach of 
	wherein the determining the risk factor associated with the location comprises: determining a first risk factor associated with the first condition; determining a second risk factor associated with the second condition; and determining the risk factor as a function of the first risk factor and the second risk factor (Brannon: Para 0175-0177 and 0504 wherein the risk assessment module calculates the relative risk based upon the risk rating for a plurality of factors and an overall risk assessment is calculated; the Risk Assessment Module takes into account any user customizations to the Relative Risk assigned to each factor, and at step 560 and 565, will either apply default values (which can be based on privacy laws) or the customized values for the Relative Risk. At step 570, the Risk Assessment Module assigns a relative risk rating for each of the plurality of weighting factors. For example, the relative risk rating for the location of the information of the campaign may be assigned a numerical number (e.g., from 1-10) that is lower than the numerical number assigned to the Relative Risk Rating for the length of time that the sensitive information for that campaign is retained; the Risk Assessment Module 430 calculates the relative risk assigned to the campaign based upon the plurality of Weighting Factors and the Relative Risk Rating for each of the plurality of factors. As an example, the Risk Assessment Module 430 may make this calculation using the formula of Risk Level=(Weighting Factor of Factor 1)*(Relative Risk Rating of Factor 1)+(Weighting Factor of Factor 2)*(Relative Risk Rating of Factor 2)+(Weighting Factor of Factor N)*(Relative Risk 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar/Kezeu with the teachings of Brannon in order to have wherein the determining the risk factor associated with the location comprises: determining a first risk factor associated with the first condition; determining a second risk factor associated with the second condition; and determining the risk factor as a function of the first risk factor and the second risk factor. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 15, the combination of Kumar/Kezeu/Brannon teaches the limitation of Claim 15 which states
	wherein the function is determined based at least in part on data associated with an incident occurring prior to the time, the first condition or the second condition have a first characteristic, and the incident having a second characteristic matching the first characteristic (Kumar: Para 0052 via predictive equation/model 
	Regarding Claim 19, it is analogous to Claim 14 and is rejected for the same reasons.
	Regarding Claim 20, it is analogous to Claim 15 and is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623